UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1595


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; STATE OF NORTH CAROLINA; WAKE COUNTY
NORTH CAROLINA MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH
CAROLINA; SOCIAL SECURITY ADMINISTRATION,

                Defendants – Appellees.



                              No. 15-1602


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          and

BABY   J.F.D., c/o William S. Davis, II; ESTATE OF WILLIAM
SCOTT DAVIS, SR., Deceased,

                Plaintiffs,

          v.

ALBERT J. SINGER; DANIELLE DOYLE; SYDNEY J. BATCH; MICHELE
JAWORSKI SUAREZ; MELANIE A. SHEKITA; MICHELLE SAVAGE; ERIC
CRAIG CHASSE; LISA SELLERS; CHARLOTTE MITCHELL; WENDY
KIRWAN; SONJI CARLTON; NANCEY BERSON; DR. SUSAN GARVEY;
ROBERT B. RADAR; MARGARET EAGLES; RICHARD CROUTHARMEL; WAKE
COUNTY GOVERNMENT; BATCH, POORE & WILLIAMS,
                Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia at Newport News.    Rebecca Beach Smith,
Chief District Judge.   (4:13-cv-00058-RBS-DEM; 4:13-cv-00007-
RBS-DEM)

Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


No. 15-1595 dismissed; No. 15-1602 affirmed by unpublished per
curiam opinion.


William Scott Davis, II, Appellant Pro Se.       George Maralan
Kelley,   III,  Assistant  United   States  Attorney,   Norfolk,
Virginia; Roger Allen Askew, WAKE COUNTY ATTORNEY’S OFFICE,
Raleigh, North Carolina, James Nicholas Ellis, Caroline P.
Mackie, Lisa Patterson Sumner, POYNER SPRUILL LLP, Raleigh,
North Carolina; Elizabeth A. Martineau, MARTINEAU KING PLLC,
Charlotte, North Carolina, Peter Andrew Teumer, ROBEY TEUMER &
DRASH, Norfolk, Virginia; Sydney J. Batch, BATCH, POORE &
WILLIAMS LLP, Raleigh, North Carolina; Joseph Tedford McFadden,
Jr.,   RAWLS,  MCNELIS  &  MITCHELL,   Norfolk,  Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     In   these    consolidated       appeals,         William        Scott    Davis,   II,

seeks to appeal the district court’s order denying his motions

to strike, motions for stay, and motions for extension of time

in a pending civil matter, and its order returning several of

his filed documents in a closed civil matter.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and    certain      interlocutory              and    collateral        orders,

28 U.S.C.     § 1292    (2012);      Fed.       R.    Civ.       P.   54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              The

order denying Davis’ motions is neither a final order nor an

appealable interlocutory or collateral order.                          Accordingly, we

deny Davis’ motion for sanctions and dismiss Case No. 15-1595

for lack of jurisdiction.

     Turning      to   Davis’   appeal      of       the    district     court’s     order

returning his documents, we have reviewed the record and find no

reversible error.        Accordingly, we affirm Case No. 15-1602 for

the reasons stated by the district court.                        Davis v. Singer, No.

4:13-cv-00007-RBS-DEM        (E.D.    Va.       May    7,    2015;     June    2,    2015).

Davis’ motion for sanctions in connection with this appeal is

also denied.       We dispense with oral argument because the facts




                                            3
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                   No. 15-1595 DISMISSED;
                                                     No. 15-1602 AFFIRMED




                                     4